Interim Decision #1380

MATTER OR BAGAI

In DEPORTATION Proceedings
A-6837929

Decided by Board August 12, 1964
The 10-year period of physical presence and good moral character "Immediately
following the commission of an act, or the assumption of a status, constituting
a ground for deportation." required to establish eligibility for suspension of
deportation under section 244(a) (2), Immigration and Nationality Act, as
amended, begins to run from the time an alien first became deportable [Fong
v. Immigration and Naturalization Service, 808 F. 2d 191 (C.A. 9, 1962)]
[Matter of 17-11—, 9 I. & N. Dec. MO overruled, in part.]
CHARGES :

Warrant: Act of 1952—Section 241(a) (1) [8 U.S.O. 1251(a) (1) (1958)1—Excludable at entry—No visa.
Lodged: Act of 1952—Section 241(a) (1) [8 U.S.O. 1251(a) (1) (1958)1—Excludable at entry—No permission to reapply.
Act of 1952—Section 241(a) (5) [8118.0. 1251 (a) (5) (1958)1—Failed
to report address.

The question presented by the special inquiry officer is whether the
10 years "immediately following the commission of an act, or assumption of a status, constituting a ground for deportation" begins to run
from the time an alien first became deportable or last became deportable. Respondent first became deportable by reentering illegally in
1952 and last became deportable by failing to report his address in
January 1955.
Respondent a 87-year-old divorced male, last a native and citizen of
Roumania and allegedly stateless entered the United States illegally in
1946. He was ordered deported; he is considered as having deported
himself when he departed from the United States to Mexico on a short
visit while in uniform in 1951. He last reentered illegally after a visit
to Mexico in January 1952.
In 1955, respondent was placed under deportation proceedings on
the grounds that he was without the proper documents at the time of

his reentry in January 1952, that he had not been granted permission
683

Interim Decision #1380
to reapply for admission after his deportation, and that he had failed
to furnish notification of his address in January 1955. He was ordered
deported on all charges.

Respondent applied for suspension of deportation; on May 26, 1964,
the special inquiry officer entered an order granting his application.
The special inquiry officer found that the respondent had established
that 10 years elapsed since he first became deportable and that he had
the residence and character required during the necessary 10-year
period. The special inquiry officer fixed the commencement of the
10-year period from the time the "respondent first became deportable"—respondent's return without documents or permission to reapply in January 1952. In selecting January 1952, when respondent
first became deportable, as the beginning of the 10 -year period rather
than January 1955, when respondent last became deportable, the special inquiry officer relied upon Louie King Fong v. Immigration and
NaturaZisation Service, 808 F. 2d 191 (9th Cir., 1962) . After his order
was served, the special inquiry officer became aware of the conflict between his decision and a Board precedent (Matter of V—B--,9 I. R. N.
Dec. 340) which stated that the 10-year period starts with the time of
the last commission of the act making the alien deportable rather than
the first commission of the act. The special inquiry officer thereupon
certified the case to the Board for final decision.
In Louie King Fong, the circuit court carefully considered the
specific problem as to whether the first or last deportable act was to
constitute the basis for computing continuous residence in the United
States for suspension of deportation; therefore, despite a recent statement to the contrary (Krug v. Pederson, N.D., Ohio, C62-376, June 24,
1964, the court by way of dicta stated that the 10-year period ran from
the time of the last failure to furnish an address report), we believe
the dint court's ruling must control. Matter of ir B--, 9 I. 3 N.
Dec. 340, is overruled insofar as it is inconsistent with the decision of
the circuit court concerning the basis for computing the commencement of the period for which residence and good moral character must
be established in suspension of deportation cases.
We shall return the case to the jurisdiction of the special inquiry
officer so that he may make such amendment as may be necessary in his
order submitting the case for suspension of deportation.
ORDER: It is ordered that the case be returned to the special inquiry officer for such further action as is consistent with what we have
stated in our opinion.
—

684

